DETAILED ACTION
This Office action is in response to applicant’s response filed 02/03/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as filed on 09/23/2019, are currently pending.
Applicant’s election of Species A (Figures 1-3) and claims 1-10 and 16-18 in the reply filed on 02/03/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-15, 19, and 20, as filed on 09/23/2019, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  In addition, claims 3 and 5, respectively drawn to a device “wherein each of the raised backing and first and second sidewalls are of uniform height as measured relative to the base as progressing across the gradient away from the raised backing” and “wherein the first sidewall extends to a height relative to the base greater than that of the second sidewall”, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 1, 2, 4, 6-10 and 16-18, as filed on 09/23/2019, are considered below.

Drawings
The replacement drawing sheets were received on 10/18/2019.  These replacement drawing sheets are unacceptable.
The drawings are objected to because of the following informalities:
In Figure 1, the lead line for reference numeral “14” should not include an arrow, and this lead line should extend to the raised backing of applicant’s invention.  Refer to Figure 2.
In Figure 1, the lead line for reference numeral “20” should not include an arrow.
In Figure 3, the lead line for reference numeral “14” should extend to the raised backing of applicant’s invention instead of to the sidewall “20.”  Refer to Figures 1-2.
In Figure 11, the lead line for reference numeral “12” should not include an arrow.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because of the use of legal phraseology often used in patent claims, see below.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure.
The language should be clear and concise and should avoid using the form and legal phraseology often used in patent claims, such as “means” and “said.”

Claim Objections
Claims 6, 8-10, and 16-18 are objected to because of the following informalities:
In claim 6, lines 1-2, “wherein the at least one securement point is chosen from the listing of an O-ring and a C-clip” should be --- wherein the at least one securement point is an O-ring or a C-clip ---.
In claim 8, line 1, “a second and third securement point” should be --- a second securement point and a third securement point ---.
In claim 9, lines 1-2, “wherein the second and third securement points are chosen from the listing of an O-ring and a C-clip” should be --- wherein the second and third securement points are each an O-ring or a C-clip ---.
In claim 10, line 2, “a foot” should be --- the foot ---.
In claim 16, line 11, “; and,” should be --- ; and ---.
In claim 17, lines 1-2, “wherein the at least one securement point is chosen from the listing of an O-ring and a C-clip and” should be --- wherein the at least one securement point is an O-ring or a C-clip, and ---.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-10, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a first opening defined by the base on the bottom and a band on the top, wherein said band is the intersection of the first and second sidewalls as they extend towards one another over the base at the end opposite that of the raised backing, and;” are recited in lines 6-8.  There is insufficient antecedent basis for “the bottom,” “the top,” “the intersection of the first and second sidewalls,” and “the end opposite that of the raised backing” in these limitations in the claim.  Applicant is suggested to amend the limitation to --- a first opening defined by the base on a bottom of the base and a band on a top of the base, wherein said band is an intersection of the first and second sidewalls as the first and second sidewalls extend 
Claim 1 recites the limitation “the toe region of a foot” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a toe region of the foot ---.
Claims 2, 4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 4 recites the limitation “the gradient away from the raised backing” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a gradient away from the raised backing ---.
Claim 7 recites the limitation “the exterior of the raised backing” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an exterior of the raised backing ---.
Claim 8 recites the limitation “the exterior of opposing lateral sides of the band” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an exterior of opposing lateral sides of the band, respectively ---.
Regarding claim 16, the limitations “A method of using an exercise aid with resistance cables, comprising: inserting the toe region of a foot into an exercise aid device comprising:” are recited in lines 1-2.  The limitations render the claim indefinite because it is unclear whether or not “an exercise aid device” is different from and/or in addition to “an exercise aid.”  In addition, there is insufficient antecedent basis for “the 
Claim 16 recites the limitations “a first opening defined by the base on the bottom and a band on the top, wherein said band is the intersection of the first and second sidewalls, and;” in lines 7-8.  There is insufficient antecedent basis for “the bottom,” “the top,” and “the intersection of the first and second sidewalls” in these limitations in the claim.  Applicant is suggested to amend the limitation to --- a first opening defined by the base on a bottom of the base and a band on a top of the base, wherein said band is an intersection of the first and second sidewalls; and ---.
Claim 16 recites the limitation “the posterior of the heel of the foot” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a posterior of a heel of the foot ---.
Regarding claim 16, lines 14-15, the limitation “the at least one resistance cable” renders the claim indefinite because it is unclear whether or not the limitation is different from and/or in addition to “resistance cables” recited in claim 16, line 1.  Applicant is suggested to amend the limitation to --- at least one of the resistance cables ---.
Regarding claim 17, which depends from claim 16, the limitation “an exercise cable” is recited in line 2.  The limitation renders the claim indefinite because it is unclear whether or not the limitation is different from and/or in addition to “resistance cables” and “the at least one resistance cable” respectively recited in claim 16, lines 1 
Regarding claim 18, which depends from claims 16 and 17, the limitations “wherein the exercise aid device further comprises three securement points chosen from the listing of an O-ring and a C-clip, the first securement point is located on the exterior of the raised backing, the second and third securement points are located about the exterior of opposing lateral sides of the band” are recited in lines 1-4.  The limitation “three securement points” renders the claim indefinite because it is unclear whether or not the limitation is different from, a part of, and/or in addition to “at least one securement point” recited in claim 16, line 9.  In addition, there is insufficient antecedent basis for “the first securement point,” “the exterior of the raised backing,” “the second and third securement points,” and “the exterior of opposing lateral sides of the band” in the limitations recited in claim 18, lines 2-4.  Applicant is suggested to amend the limitations in claim 18, lines 1-4, to --- wherein the at least one securement point comprises three securement points each being an O-ring or a C-clip, a first of the three securement points is located on an exterior of the raised backing, a second and a third of the three securement points are located about an exterior of opposing lateral sides of the band, respectively ---.
Regarding claim 18, which depends from claims 16 and 17, the limitation “an exercise cable” is recited in line 5.  The limitation renders the claim indefinite because it is unclear whether or not the limitation is different from and/or in addition to “resistance cables” (claim 16, line 1), “the at least one resistance cable” (claim 16, lines 14-15), and “an exercise device” (claim 17, line 2).  Applicant is suggested to amend the limitation to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the limitation “A device placed over a foot, comprising:” is recited in line 1.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- A device for placement over a foot, the device comprising: ---.
Claims 2, 4, and 6-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 3,256,015) in view of Souffrain (US 2020/0206556).
Regarding claim 1, Perrin discloses a device (the shoe holster 55; Figures 6 and 13) placed over a foot (Figure 13), comprising:
a base (refer to the annotated Figure 6, see below);
a raised backing (refer to the annotated Figure 6, see below);
a first sidewall (refer to the annotated Figure 6, see below);
a second sidewall (refer to the annotated Figure 6, see below);
a first opening (refer to the annotated Figure 6, see below) defined by the base on the bottom (refer to the annotated Figure 6, see below) and a band (the strap 56; refer to the annotated Figure 6, see below) on the top (refer to the annotated Figure 6, see below), wherein said band is the intersection of the first and second sidewalls as they extend towards one another over the base at the end opposite that of the raised backing (refer to the annotated Figure 6, see below), and;
at least one securement point (the rings 60, 61, and 62; Figure 6);
wherein the first opening is capable of receiving the toe region of a foot (Figure 13).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Perrin fails to disclose: each of the raised backing and the first and second sidewalls extending vertically away from said base.
Souffrain teaches an analogous device placed over a foot (“the exercise-attachment 130 includes a foot-section 160 configured to receive and support a foot of a user on a platform 162”; Figures 2 and 4; paragraph 0025) comprising: a base (the platform 162; Figure 2; paragraph 0025); a raised backing (the stopper 166; Figure 2; paragraph 0025) extending vertically away from said base (Figure 2); a first sidewall extending vertically away from said base (refer to the annotated Figure 2, see below); 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base of Perrin’s invention such that each of the raised backing and the first and second sidewalls .

Claim 2, 6-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 3,256,015) in view of Souffrain (US 2020/0206556), and further in view of Reid (US 2009/0235556).
Regarding claim 2, Perrin in view of Souffrain teaches the invention as substantially claimed, see above, but fails to teach: wherein the device is a single-piece, molded rubber construction.
Reid teaches an analogous device placed over a foot (the footwear cover 10; Figures 16 and 17; paragraph 0094) wherein the device is a single-piece, molded (“In a preferred embodiment shown in FIGS. 16 and 17, the heel portion 38, the release member 46, the sole portion, the toe portion along with the remaining components are formed of a common material so that they are all integrally molded together.”; paragraph 0094) rubber construction (“According to a preferred embodiment, the sole and sides of the boot cover will be made of a firm rubber with varying thicknesses designed for ease of use, safety, and flexibility.”; paragraph 0109).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Perrin’s device modified in view of Souffrain such that it is a single-piece, molded rubber construction, as taught by Reid, in order to ensure that the components of the device “are formed of a common material so that they are all integrally molded together” (Reid paragraph 0094) and to 
Regarding claim 6, Perrin further discloses wherein the at least one securement point is chosen from the listing of an O-ring (the rings 60, 61, and 62; Figure 6) and a C-clip.
Regarding claim 7, Perrin further discloses wherein the at least one securement point is located on the exterior of the raised backing (the rings 62; Figure 6).
Regarding claim 8, Perrin further discloses a second (the rings 61; Figure 6) and third securement point (the rings 60; Figure 6), wherein said second and third securement points are located about the exterior of opposing lateral sides of the band (Figure 6).
Regarding claim 9, Perrin further discloses wherein the second and third securement points are chosen from the listing of an O-ring (the rings 60, 61; Figure 6) and a C-clip.
Regarding claim 10, Perrin further discloses wherein the toe region is capable of receiving the toe region of a foot having a shoe (Figure 13).

Regarding claim 16, Perrin discloses a method (Figure 13; column 3, lines 52-75) of using an exercise aid (the shoe holster 55; Figures 6 and 13) with resistance cables (the resilient material 25; Figure 13; column 3, lines 52-75), comprising:
inserting the toe region of a foot into an exercise aid device (Figure 13) comprising:
a base (refer to the annotated Figure 6, see above);

a first sidewall (refer to the annotated Figure 6, see above);
a second sidewall (refer to the annotated Figure 6, see above);
a first opening (refer to the annotated Figure 6, see above) defined by the base on the bottom (refer to the annotated Figure 6, see above) and a band (the strap 56; refer to the annotated Figure 6, see above) on the top (refer to the annotated Figure 6, see above), wherein said band is the intersection of the first and second sidewalls (refer to the annotated Figure 6, see above), and;
at least one securement point (the rings 60, 61, and 62; Figure 6);
wherein said exercise aid device serves as an anchoring unit for the at least one resistance cable for performing exercises (Figure 13; column 3, lines 52-75).
However, Perrin fails to disclose: each of the raised backing and the first and second sidewalls extending vertically away from said base.
Souffrain teaches an analogous device placed over a foot (“the exercise-attachment 130 includes a foot-section 160 configured to receive and support a foot of a user on a platform 162”; Figures 2 and 4; paragraph 0025) comprising: a base (the platform 162; Figure 2; paragraph 0025); a raised backing (the stopper 166; Figure 2; paragraph 0025) extending vertically away from said base (Figure 2); a first sidewall extending vertically away from said base (refer to the annotated Figure 2, see above); and a second sidewall extending vertically away from said base (refer to the annotated Figure 2, see above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the base of Perrin’s 
Perrin in view of Souffrain teaches the invention as substantially claimed, see above, but fails to teach: extending the raised backing away from the first opening; placing the foot flat on the base; and, releasing the raised backing such that said raised backing contracts back towards the first opening and contacts the posterior of the heel of the foot.
Reid teaches an analogous method of using an exercise aid device (the footwear cover 10; Figures 16 and 17; paragraph 0094) wherein the exercise aid device is a single-piece, molded (“In a preferred embodiment shown in FIGS. 16 and 17, the heel portion 38, the release member 46, the sole portion, the toe portion along with the remaining components are formed of a common material so that they are all integrally molded together.”; paragraph 0094) rubber construction (“According to a preferred embodiment, the sole and sides of the boot cover will be made of a firm rubber with varying thicknesses designed for ease of use, safety, and flexibility.”; paragraph 0109), and wherein the method comprises: extending a raised backing (the heel portion 38 together with the release member 46; Figures 16 and 17; paragraphs 0094, 0107-0108, and 0114) away from a first portion (the toe portion 30; Figures 16 and 17; paragraphs 0094, 0107-0108, and 0114) of the exercise aid device configured for receiving a toe region of a foot (extending the heel portion 38 together with the release member 46 away from the toe portion 30: “the user steps on the top surface of the release member which pulls the integrally formed inner surface of the heel portion 38 away from the heel 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Perrin’s invention modified in view of Souffrain such that the exercise aid device is a single-piece, molded rubber construction and the method includes the steps of extending, placing, and releasing, as taught by Reid, in order to ensure that the components of the device “are formed of a common [rubber] material so that they are all integrally molded together” (Reid paragraphs 0094 and 0109) to facilitate ease of use, safety, and flexibility (Reid: paragraph 0109) when donning, doffing, and exercising with the invention.

Regarding claim 18, Perrin further discloses wherein the exercise aid device further comprises three securement points (the rings 60, 61, and 62; Figure 6) chosen from the listing of an O-ring (the rings 60, 61, and 62; Figure 6) and a C-clip, the first securement point is located on the exterior of the raised backing (the rings 62; Figure 6), the second and third securement points (the rings 60, 61; Figure 6) are located about the exterior of opposing lateral sides of the band (Figure 6), and an exercise cable (the resilient material 25; Figure 13; column 3, lines 52-75) is secured to at least one of the securement points (Figure 13; column 3, lines 52-75).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 3,256,015) in view of Souffrain (US 2020/0206556), in view of Reid (US 2009/0235556), and further in view of Staelin (US 6,059,062).
Regarding claim 4, Perrin in view of Souffrain, and further in view of Reid, teaches the invention as substantially claimed, see above, and further teaches wherein the first and second sidewalls extend to a greater height (Perrin: at the intersection of the first and second sidewalls where the band is located; refer to the annotated Figure 6, see above) as measured relative to the base (Perrin in view of Souffrain: refer to Souffrain’s annotated Figure 2, see above) as progressing across the gradient away from the raised backing (Perrin: refer to the annotated Figure 6, see above).
gradually extend to the greater height as measured relative to the base as progressing across the gradient away from the raised backing.
Staelin teaches an analogous device placed over a foot (the roller skate 10; Figures 1a and 1b) wherein first (refer to the annotated Figures 1b and 1a, see below) and second sidewalls (refer to the annotated Figures 1b and 1a, see below) gradually extend to a greater height (refer to the annotated Figure 1a, see below) as measured relative to a base (refer to the annotated Figure 1a, see below) as progressing across a gradient away from a raised backing (refer to the annotated Figure 1a, see below).



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Perrin’s device modified in view of Souffrain, and further in view of Reid, such that the first and second sidewalls gradually extend to the greater height, as taught by Staelin, in order to minimize the risk of catastrophic failure of the device at straight line intersections of the band and the first and second sidewalls by gradually distributing shear and strain concentrations at curved 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784